Citation Nr: 1518510	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  12-10 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for left upper extremity mononeuropathy, to include as secondary to service connected residuals, fracture of the left arm. 

2.  Entitlement to service connection for left upper extremity myositis ossificans, to include as secondary to service connected residuals, fracture of the left arm.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1960 to July 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011 and January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

These matters were previously before the Board in March and October 2014 when they were remanded for additional development.  There has been substantial compliance with the Board's directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Left upper extremity mononeuropathy clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated during service; the presumption of soundness at entry is rebutted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2014).

2.  Left upper extremity myositis ossificans clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated during service; the presumption of soundness at entry is rebutted. 38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2014).


CONCLUSIONS OF LAW

1.  The criteria for service connection for left upper extremity mononeuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).

2.  The criteria for service connection for left upper extremity myositis ossificans have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice was provided in August 2011.

With regard to the duty to assist, the claims file includes the Veteran's service treatment records, private treatment records, and the Veteran's statements in support of the claim.  The record also indicates that the Veteran receives Social Security benefits.  However, a memorandum from the Social Security Administration (SSA) dated in September 2011 indicated that the medical records associated with his SSA file had been destroyed.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Additionally, in October 2011 the Veteran underwent a VA examination and addendum opinions have been obtained in April 2014, September 2014, and January 2015.  The Board finds that, taken together, the examination and opinions are adequate.  The examiners considered the Veteran's history and the examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439 (1995).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is used in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The Veteran was in service for approximately 40 days.  As will be detailed in the medical opinions below, the Veteran fractured his elbow at around age 4 or 5.  The service treatment records (STR) note this prior injury.  The report of a June 2, 1960 enlistment examination and contemporaneous Report of Medical History noted scars on the left elbow, but did not include any diagnosis related to a pre-service fracture.  A Report of Medical History completed on June 20, 1960 included the Veteran's description of his present health as "broken arm trouble."  In a narrative summary that accompanied that report, the examiner noted that the Veteran had been evaluated and diagnosed with a residual condition of the left elbow, resulting from a fracture sustained prior to service, manifested by atrophy, weakness and decreased range of motion.  The examiner concluded that the condition existed prior to service and was not aggravated by service beyond the natural progression of the disease.  

A July 1960 Medical Board report confirmed the diagnosis of a residual condition of the left elbow that existed prior to service and was not permanently aggravated by service and recommended that the application for discharge be approved.  

In a February 2011 decision, the Board granted service connection for a left arm disorder.  In that decision, the Board found that there was clear and unmistakable evidence that the left arm disorder existed prior to service, but there was no clear and unmistakable evidence that the disorder was not aggravated by service.  Thus, service connection was warranted on that basis that the preexisting left arm disorder was aggravated by service.  In a March 2011 rating decision, the RO effectuated the Board decision and assigned a 10 percent disability rating for residuals of a fracture of the left arm (elbow).  

The VA examiners and VA treatment records note current findings of left upper extremity mononeuropathy and left upper extremity myositis ossificans and the relationship to the now service-connected residuals of a left elbow fracture.  The left elbow fracture clearly existed prior to service; the issue is whether mononeuropathy and myositis ossificans existed prior to service and if so, whether they were aggravated by service.  

In a February 2009 statement, Dr. A.C.A. noted that the Veteran "received a compound fracture of the left elbow in 1946 which required surgical intervention.  The same area was reinjured during 1960 while in the military.  Records indicate due to the increase in injury the military did not allow the patient to reenroll in the military."

The Veteran underwent a VA examination in August 2011 which yielded diagnoses of chronic left ulnar mononeuropathy and myositis ossificans.  The examiner opined that the claimed conditions were less likely than not (less than 50 percent probability) proximately due to or the result of the service-connected residuals of the fractured left arm.  The examiner provided the following rationale: "[t]here is clear evidence in the [V]eteran's service treatment records that he had significant disability of the left upper extremity as noted in the Medical Board Report dated 7/8/1960.  As a result of a fracture the left elbow in 1946, he was left with muscle atrophy, weakness and reduced range of motion.  In addition, the [V]eteran had had left arm pain since that 1946 injury, as documented in the Medical Board's Report (although the [V]eteran denies pain prior to entrance into service)."  Nerve conduction studies carried out in October 2010 show a left ulnar nerve mononeuropathy, sensory deficits and muscle weakness compatib1e with that neuropathy.  The examiner noted, however, that this ulnar nerve damage is most likely the result of his elbow fracture that occurred in 1946 given the documented pain, muscle weakness and muscle atrophy that resulted from that injury.  "There is no evidence that [the Veteran] damaged his ulnar nerve during his brief time in service."  With regard to the myositis ossificans, this is "merely the result of prior hematoma formation which has become calcified.  In this [V]eteran's case, he probably bled into the muscle at the time of his elbow fracture in 1946 or bleeding occurred as a result of the surgery to correct the fracture.  Over time the inflammation induced by the blood resulted in the formation of calcium deposits as seen on the current x-ray."

A September 2011 examiner offered opinion that the claimed conditions were less likely as not incurred in or caused by the claimed in-service event.  It was this examiner's opinion that the Veteran had an injury to his left elbow in 1946 resulting in damage to the left ulnar nerve and during service there was no further injury as documented in service treatment records.  Now Veteran  has chronic left ulnar neuropathy with progression as expected by natural history of the condition.  

An addendum medical opinion was provided by the same examiner in April 2014.  The examiner detailed the preservice injury and findings of the inservice Medical Board, this examiner's prior examination findings and statements from Dr. A.C.A. and opined that the myositis ossificans was not aggravated by service and the left ulnar mononeuropathy is related to the pre-service elbow fracture and was not aggravated by service.  The examiner noted the February 2009 statement from Dr. A.C.A. to the effect that the Veteran reinjured his elbow during 1960 while in the military but concluded, based on a thorough review of the record, that there "was no re-injury during service."

Dr. A.C.A. provided another opinion in November 2011 that he had treated the Veteran for chronic neck pain, shoulder pain, arm pain/elbow pain.  "The above listed injuries are chronic in nature"... and [u]pper mononeuropathy and myositis ossificans was secondary to the injury."

An addendum VA medical opinion was provided in September 2014: "I have reviewed the conflicting medical evidence and am providing the following opinion: An X-ray from June 10, 1960 showed "no evidence of recent or remote fracture."  A note from June 14, 1960 provided that the Veteran had intertrochanteric fracture of the left arm at age 5.  The examiner reviewed the Medical Board proceedings that "clearly" document the Veteran sustained a left elbow intertrochanteric fracture requiring operation at least 5 years prior to service.  These same proceedings note there has been no further injury during service.  This examiner also observed that service treatment records do not show evidence of further injury to the left elbow during service.  In fact, an X-ray from June 10, 1960 (in service) showed no evidence of recent fracture.  A September 2010 EMG was noted to document chronic left ulnar neuropathy which is most likely caused by the left elbow condition which preexisted service and, therefore, was not incurred during service.  The myositis ossificans is an incidental finding and simply represents a calcified area in the muscle from the old trauma.  "In other words it is not causing any problems."  It was this examiner's conclusion that it is less likely than not that the Veteran's left ulnar neuropathy is related to service because the left elbow condition existed prior to service and there is no evidence of aggravation of the preexisting condition during service.  

Pursuant to the most recent Board remand, another addendum medical opinion was provided in January 2015.  The examiner reviewed the complete record and noted that the June 1960 enlistment physical notes atrophy and deformity at the elbow.  The Veteran was seen on June 9, 1960, with 'pain left arm.'  There was no mention of an acute injury, and no description of the arm that would indicate an acute injury.  On June 12, 1960, the history notes 'arm hurting, old operation, fracture at age 4, hurting since then, worse since here one week.'  Again, there is no mention of an acute injury since his enlistment.  Upon further evaluation at the Orthopedic Clinic, it was noted that he had entered service with the previous fracture, which was currently manifested by atrophy, weakness, and decreased ROM.  Again, no mention of acute injury while in service.

The report continues: "The fact that the Veteran had weakness and atrophy are well accepted as signs of neurological involvement of the site from the trauma.  This clearly establishes a neurological involvement prior to service.  An elbow fracture is very likely to involve damage to the ulnar nerve, which is very close to the site of the Veteran's previous fracture."

"The Orthopedic examination also noted myositis ossificans, or calcium deposits in the muscle in that area.  This occurs when a hematoma forms at an injury site, and over time, the body resorbs the bulk of the hematoma, sometimes leaving behind the calcium that was in the blood of the hematoma.  This phenomenon takes months to resorb, and it is clear from the Orthopedic examination notes that this occurred long ago, prior to the 40 days of service time.  For the myositis ossificans to be aggravated by service, there would have had to have been a recurrent injury, with similar hematoma formation, and subsequent resorption of the hematoma, leaving, again, calcium deposition in the soft tissue.  There is no indication that this occurred."  "There is no evidence in the record that the [V]eteran sustained any form of injury to this left arm, while in service.  When the atrophic arm is used more than usual, it is likely to cause pain.  This could very likely have occurred in the Veteran's 40 days of service.  However, the pain is not a permanent aggravation.  Rather, pain is well accepted to be a protective mechanism that generally stops further activity, thereby limiting the prospect of any permanent impairment."

Service connection has been granted for the residuals of a left arm fracture on the basis that the pre-existing condition was aggravated by service.  Current findings of left upper extremity mononeuropathy and myositis ossificans have been related to the pre-existing condition also.  However, the fact that those disabilities have been found to be secondary to the service-connected residuals of the left arm fracture does not end the Board's consideration.  Evidence shows that both conditions preexisted service.  Thus, the question is whether the evidence of record clearly and unmistakably shows the conditions existed prior to service and was not aggravated by service.  See Wagner, 370 F.3d at 1089. 

The Board previously determined in the February 2011 decision that the left elbow fracture clearly and unmistakably preexisted service.  Although the Board did not explicitly state then that the evidence clearly and unmistakably showed that the neuropathy and myositis ossificans also existed prior to service, the Board does so now.  The June 1960 Report of Medical History and July 1960 Medical Board report noted the preexisting left elbow condition, resulting from a pre-service fracture, was manifested by atrophy, weakness and decreased range of motion.  VA examinations relate the notations of atrophy and weakness noted as existing at entrance into service as evidence of nerve damage.  The January 2015 VA opinion clearly found that the myositis ossificans existed prior to service, given the amount of time needed for the condition to form.  

The Board must now consider whether there is clear and unmistakable evidence that the preexisting neuropathy and myositic ossificans were not aggravated by service.  By clear and unmistakable evidence is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).   

The Board finds that the probative evidence of record clearly and unmistakably shows that neither condition was aggravated by service.  The August 2011 VA examiner specifically noted that there was no evidence that the Veteran damaged his ulnar nerve during service.  A September 2011 VA examiner also noted there was no further injury to the nerve documented in the service treatment records.  That examiner considered Dr. A.C.A.'s statement that the Veteran had reinjured the left elbow during service, but could find no such re-injury.  A September 2014 VA examiner provided an opinion, after a detailed discussion of the medical evidence of record, that it is less likely that the preexisting conditions are related to service because there was no evidence of aggravation of the underlying elbow condition during service.  Finally, the January 2015 VA examiner also discussed the Veteran's service treatment records and notations of preexisting conditions and noted there was no mention of an acute injury during service.  Then-current findings included the previous fracture, manifested by atrophy, weakness and decreased ROM.  This examiner stated that the fact that the Veteran had weakness and atrophy "clearly" establishes neurological involvement prior to service.  The examiner further detailed how myositis ossificans occurs, including that "[t]his phenomenon takes months to resorb, and it is clear from the Orthopedic examination notes that this occurred long ago, prior to the 40 days of service time."  For the myositis ossificans to be aggravated by service, there would have had to have been a recurrent injury, with similar hematoma formation, and subsequent resorption of the hematoma, leaving, again, calcium deposition in the soft tissue.  "There is no indication that this occurred."  The examiner further noted that there was no evidence that the Veteran sustained any form of injury to his left arm during service.  As for complaints of pain, this examiner noted that when the atrophic arm is used more than usual, it is likely to cause pain; however, that pain is not a permanent aggravation.  

In this case, the Board finds that the VA medical opinions carry greater probative weight than the opinion of Dr. A.C.A.  The private physician wrote that his opinion was based on the Veteran's report of an injury during service but fails to document what that injury was or how it was related to the current conditions.  Also, the physician does not discuss the relation of the preservice fracture to the current conditions.

In contrast, the VA examiners' opinions provided a complete rationale.  The history provided by the Veteran and the Veteran's medical records were considered and discussed.  In drawing a conclusion, the examiners relied on well-grounded reasoning.  The opinions, taken together, clearly establishes how the current conditions resulted from the 1946 fracture and were not aggravated by his time in service or his service-connected disability.  

The Board concludes that the VA examiners' reports taken together provide a sufficient rationale, whereas the private physician does not provide a sufficient rationale.  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez, 22 Vet. App. at 295.  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  Therefore, the Board gives more probative weight to the VA examination and opinions.  The evidence is undebatable that the preexisting neuropathy and myositis ossificans were not aggravated by service.  Thus, the presumption of soundness has been rebutted and service connection is denied.  

The Board also considered the lay statements of the Veteran.  Although lay persons are competent to provide opinions on some medical issues, the disorders at issue could have multiple etiologies and thus fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  The Veteran, as a lay person, is not competent to offer an opinion on the issue here; whether the left upper extremity mononeuropathy or upper extremity myositis ossificans existed prior to service or were aggravated by service are complex issues and thus, outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372. 


ORDER

Entitlement to service connection for left upper extremity mononeuropathy, to include as secondary to service connected residuals, fracture of the left arm, is denied.

Entitlement to service connection for left upper extremity myositis ossificans, to include as secondary to service connected residuals, fracture of the left arm, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


